Citation Nr: 0739166	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in St. Louis, Missouri, which, in pertinent part, denied 
service connection for PTSD.  

The veteran testified before a Decision Review Officer at a 
December 2004 hearing at the RO.  A transcript has been 
associated with the file.  

The veteran also perfected two other issues for appeal, 
service connection for a right shoulder injury and for a soft 
tissue sarcoma.  Service connection for a neck disability, 
including a right shoulder disability, was granted in a 
November 2005 rating decision.  This grants the appeal in 
full and the issue is not before the Board.  At the December 
2004 hearing, the veteran withdrew a claim for service 
connection for a soft tissue sarcoma.  That issue is not 
before the Board.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD; he has 
current diagnoses of psychosis, Not Otherwise Specified, and 
a personality disorder, Not Otherwise Specified.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  A January 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in January 2005, he 
was provided nine months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran indicated in a 
March 2005 statement that all of his treatment is provided by 
VA.  The veteran's Social Security Administration records 
have been associated with the file.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has PTSD is his own lay statements.  The veteran has been 
enrolled in VA psychiatric treatment for many years and he 
continues not to bear such a diagnosis.  As will be discussed 
below, the possibility of PTSD was investigated; however, it 
did not result in a diagnosis.  As an examination would 
consist of essentially identical investigation, the Board 
concludes that one is not necessary to the resolution of this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he suffers from PTSD as a result of 
his service in Vietnam.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran does not have a diagnosis of PTSD despite 
receiving psychiatric treatment for many years.  The record 
shows that the veteran first began receiving treatment in 
August 1980, when he was diagnosed with a somatization 
disorder, with a suspicion of schizophrenia.  In September 
1986, a different examiner diagnosed him with schizophrenia.  
In the 1990's the veteran began appearing in VA facilities 
for drug and alcohol detoxification programs.  In 1991, he 
was admitted with alcohol induced hallucinations of seeing 
snakes on the floor and homicidal thoughts toward a landlord 
from years prior.  Between 1996 and 2002 the veteran was 
admitted several times for alcohol and drug abuse, acquiring 
diagnoses of psychosis, Not Otherwise Specified (NOS), and a 
personality disorder, NOS.  The veteran also began reporting 
command hallucinations.

The veteran was specifically evaluated for PTSD in 2003.  In 
June, he was referred to a VA PTSD clinic.  A psychiatrist 
stated that the veteran's symptoms of command hallucinations 
were not consistent with PTSD.  The clinic declined to enroll 
the veteran in its treatment program.  

A January 2004 treatment note indicates that the veteran has 
some symptoms of PTSD and that further development of his 
psychiatric condition was warranted.  No further discussion 
of PTSD is made in the veteran's treatment notes.  The Board 
notes that this is not a diagnosis, but a possibility that 
the provider wanted to explore.  While PTSD was a 
possibility, the Board notes that the veteran had an 
evaluation by the PTSD clinic seven months prior and that the 
veteran's later treatment records show a continued diagnosis 
of psychosis and a personality disorder.  A possibility is 
not sufficient to find a current diagnosis.  As discussed in 
the VCAA section above, the Board is convinced that the 
veteran's numerous treatment record evaluations have 
adequately examined and diagnosed him with 
psychosis and not PTSD.

As the veteran does not have a current diagnosis of PTSD, the 
Board need not address the matter of whether there are 
verified service stressors.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
diagnosis of PTSD in this case, the Board finds that the 
veteran was not entitled to service connection for PTSD.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


